Citation Nr: 0311453	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a disability of the 
left knee.

3.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefits sought on 
appeal.  During the pendency of the appeal, the veteran's 
claims file was transferred to the RO in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
Osgood-Schlatter's disease of the right knee is manifested by 
arthritis and complaints of pain, without moderate recurrent 
subluxation and lateral instability or decreased range of 
motion.

3.  The veteran's service medical records indicate that he 
was diagnosed with left knee Osgood-Schlatter's disease 
during active duty, and the post-service medical evidence 
demonstrates current left knee Osgood-Schlatter's disease. 

4.  The veteran was an inpatient at a VA Medical Center 
(VAMC) domiciliary program from July 17 to November 13, 2000, 
for evaluation and treatment of non-service-connected 
substance abuse; during that time, he was not treated for a 
service-connected disability for a period in excess of 21 
days.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for Osgood-Schlatter's disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003 and 5257 (2002).

2.  Service connection for Osgood-Schlatter's disease of the 
left knee is warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

3. The criteria for a temporary total rating based on a 
hospitalization from July 17 to November 13, 2000, have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the evidence 
necessary to substantiate his claims by an April 2002 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) dated in December 2002.  The April 2002 SOC 
also informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claims, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
observes that a VA examination was performed in August 2002. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  


Factual Background 

During a July 2002 hearing at the RO, and in various pieces 
of correspondence, the veteran has contended that the current 
evaluation assigned for his service-connected right knee 
Osgood-Schlatter's disease does not adequately reflect the 
severity of that disability.  He also contends that his 
current left knee disability is the result of his service-
connected Osgood-Schlatter's disease of the right knee.  The 
veteran contends that he was hospitalized at the domiciliary 
building of the West Los Angeles VAMC from July 17 to 
November 11, 2000, for the treatment of his service-connected 
right knee Osgood-Schlatter's disease.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A November 1977 service medical record indicates that the 
veteran complained of left knee pain since entering service.  
He had no history of past trauma.  Results of physical 
examination and radiographic examination resulted in an 
assessment of Osgood-Schlatter's disease of the left knee.  
It was recommended that the veteran avoid extended 
running/walking when possible.  

VA inpatient records from the veteran's periods of domicile 
care at the West Los Angeles VAMC indicate that he was 
primarily treated for substance abuse.  Reports dated during 
that time make occasional reference to several number of 
physical conditions, including pain of the right knee.  In 
August 2002, the veteran's lower legs, including lateral knee 
movement, were noted to be normal.  In November 2002, the 
veteran reported that he could walk two blocks without right 
knee pain, and then needed a cane and knee brace.  The 
veteran was noted to use pain medication.

A June 2002 private examination report indicates that the 
veteran complained of bilateral knee pain and spontaneous 
giving way.  Physical examination of the bilateral knees was 
negative for effusion.  Patellar examination was remarkable 
for discomfort within the patellofemoral joint and patellar 
compression test.  The veteran had significant crepitus with 
active flexion and extension.  Both knees were ligamentously 
stable.  He could demonstrate full motion of his knees.  A 
scar on the right knee suggested an old MCL injury that had 
been treated surgically, but the MCL was quite stable to 
stressing at the present time.  Radiographic examination was 
also conducted, and showed joint space narrowing of the 
bilateral medial compartment, somewhat worse on the right 
than the left.  There was osteophyte formation of both the 
anterior and medial compartments and some spurring within the 
intercondylar notch.  The final impression was moderate 
degenerative joint disease bilateral knees.  The plan 
included initiation of oral NSAID medication on a regular 
basis, restriction of activities and a home heat program.  

An August 2002 VA progress report provides that a 
radiographic examination resulted in an impression of mild to 
moderate degenerative changes involving the right medial knee 
joint compartment, as well as the patellofemoral spaces.

An August 2002 VA orthopedic examination report provides that 
the veteran complained of pain and discomfort in both knees, 
somewhat limiting his ambulation, and difficulty in stair 
climbing, etc.  On physical examination, the veteran was 
fully ambulatory, used a cane in the left hand and wore 
bilateral knee orthoses.  There were bilateral prominent 
tibial tubercles that were slightly tender to palpation and 
somewhat fluctuant.  There was no gross misalignment or loss 
of motion.  Both knees were maintainable in extension against 
gravity and some external force.  Both knees were stable in 
all phases. The impression was Osgood-Schlatter's disease of 
both knees.  


Legal Analysis

Increased Evaluation for the Right Knee Osgood-Schlatter's 
Disease 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right knee Osgood-Schlatter's disease is 
evaluated under DC 5257.  Under this diagnostic code, slight 
recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  Moderate recurrent subluxation 
or lateral instability is rated 20 percent, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  Diagnostic Code 5257.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003 (2002).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f) (2002).

Regarding limitation of motion of the knee, an evaluation of 
30 percent is warranted when flexion is limited to 15 
degrees, or extension is limited to 20 degrees.  Flexion 
limited to 30 degrees or extension limited to 15 degrees 
warrants a 20 percent evaluation.  Flexion limited to 45 
degrees or extension limited to 10 degrees is rated 10 
percent.  Flexion limited to 60 degrees or extension limited 
to 5 degrees is rated zero percent.  Diagnostic Codes 5260, 
5261 (2002).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the service-connected right knee Osgood-Schlatter's disease 
under DC 5257.  The Board notes that there is no competent 
medical evidence that the veteran's right knee is 
characterized by moderate recurrent subluxation or lateral 
instability.  In fact, the private June 2002 and VA August 
2002 examination reports indicate that the veteran's right 
knee was stable.  The August 2002 VA treatment report 
provides that the veteran's lateral knee movement was normal 
bilaterally.  Thus, an evaluation in excess of 10 percent is 
not warranted for instability under DC 5257.

Further, the Board finds that the veteran's right knee 
arthritis does not warrant an additional 10 percent 
evaluation. Although degenerative arthritis has been shown by 
private and VA radiographic examinations, the June 2002 
private and August 2002 VA examination reports indicate that 
the veteran's right knee range of motion was full.  The June 
2002 examination found that there was no atrophy, indicating 
full range of motion.  Thus, the veteran does not warrant a 
compensable evaluation under DC 5260 or 5261. Diagnostic Code 
5003.  

The Board has considered whether the veteran's right knee 
pain, including on use and flare-ups, is productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of right 
knee pain, as well as his use of an orthosis, cane and 
medication.  Nevertheless, the Board finds that his 
complaints, symptoms and pain are appropriately contemplated 
by the 10 percent evaluation under Diagnostic Code 5257 for 
slight recurrent subluxation or lateral instability and the 
10 percent evaluation for arthritis.  The Board finds that 
the veteran has evidenced no additional manifestations not 
already contemplated, such as atrophy or swelling.  As noted 
above, the veteran's objectively demonstrated range of motion 
is full.  Moreover, functional impairment of the right knee 
due to pain or weakness, comparable to ankylosis, or leg 
extension limited to 15 degrees or leg flexion limited to 30 
degrees (the criteria for a 20 percent evaluation under DCs 
5260 and 5261), is not established.  Based on the foregoing, 
the Board finds that a higher rating based on 38 C.F.R. §§ 
4.40, 4.45, 4.59 and DeLuca is not warranted. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.


Entitlement to Service Connection for Left Knee Osgood-
Schlatter's Disease 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for direct 
service connection for Osgood-Schlatter's disease of the left 
knee.  The veteran's service medical records provide an 
inservice diagnosis of left knee Osgood-Schlatter's disease, 
along with a treatment plan.  The August 2002 VA examination 
report provides a diagnosis of bilateral Osgood-Schlatter's 
disease.  The Board thus finds that service connection for 
left knee Osgood-Schlatter's disease is warranted.  

In light of this decision, the Board finds that it need not 
address the veteran's assertion that his current left knee 
disability, was secondary to his service-connected right knee 
Osgood-Schlatter's disease. 
 

Entitlement to a Temporary Total Evaluation Pursuant to 38 
C.F.R. § 4.29.

According to the applicable regulations, a total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in VA or 
an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days. 38 C.F.R. § 
4.29.  Notwithstanding that hospital admission was for a 
disability not service-connected, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a temporary total disability evaluation 
pursuant to section 4.29.  The medical records pertaining to 
the veteran's stay at the West LA VAMC indicate that it was 
for domiciliary purposes.  Moreover, the veteran's primary 
treatment during that time was for substance abuse.  Some 
treatment notes address his right knee pain.  However, they 
do not show that during his domiciliary care he underwent 
hospital treatment for the right knee for a period in excess 
of 21 days.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

Service connection for Osgood-Schlatter's disease of the left 
knee is granted. 

An increased evaluation for service-connected right knee 
Osgood-Schlatter's disease is denied.

A temporary total rating based on a hospitalization from July 
17 to November 13, 2000, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

